       Case 2:18-cr-00422-SMB Document 623 Filed 05/30/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-422-PHX-SMB
10
                          Plaintiff,
11                                                     ORDER GRANTING
            v.                                         UNOPPOSED MOTION FOR
12                                                     LEAVE TO FILE AMICUS
     Michael Lacey, et al.,                            CURIAE BRIEF
13
14                        Defendants.

15
            Having reviewed the DKT Liberty Project, Cato Institute, and Reason Foundation’s
16
     Unopposed Motion for Leave to File Amicus Curiae Brief, and good cause appearing,
17
            IT IS HEREBY ORDERED that the Motion is GRANTED. Doc. 619.
18
            IT IS FURTHER ORDERED that the Amicus Curiae Brief, which was lodged with
19
     the Motion for Leave, shall be properly filed.
20
                   Dated this 29th day of May, 2019.
21
22
23
24
25
26
27
28
